Citation Nr: 1604988	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-46 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of gunshot wound, right foot.  

2.  Entitlement to service connection for right foot tendonitis.

3.  Entitlement to service connection for right shoulder disability.  

4.  Entitlement to service connection for a respiratory disability, to include shortness of breath and pulmonary insufficiency.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied the above claimed benefits.  

The Veteran provided testimony during a personal hearing with a Decision Review Officer (DRO hearing) in August 2010.  He also provided testimony during a hearing before the undersigned at the RO in July 2013.  Transcripts of each hearing have been associated with the claims file.  

In December 2014, the Board denied the issues of service connection for residuals of gunshot wound, right foot, right shoulder disability, and respiratory disability and remanded for additional development the issues of service connection for a low back disability, obstructive sleep apnea (sleep apnea), and gastroesophageal reflex disorder (GERD)/ulcers.  

The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court) regarding the denial of service connection for the right foot, right shoulder, and respiratory disabilities.  In November 2015, the Veteran's representative and VA General Counsel filed a Joint Motion for Partial Remand (Joint Motion).  Later that month, the Court granted the joint motion and remanded the claim to the Board for further adjudication consistent with the joint motion.

In a November 2015 rating decision, service connection for a gastrointestinal disorder was granted.  As this represents a full grant of the issue on appeal before the Board, the issue will not be considered further herein.  

The issues of service connection for a low back disability and sleep apnea have also been returned now for additional development.  

The issues of service connection for a respiratory disability, a low back disability, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the scar on the right foot is etiologically related to a gunshot wound incurred during service.  

2.  Right foot tendonitis is not etiologically related to service.  

3.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran incurred a right shoulder disability during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right foot scar, residual of gunshot wound, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for service connection for right foot tendonitis are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  

3.  The criteria for service connection for right shoulder disability are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting service connection for residuals of a gunshot wound, right foot, and right shoulder disability, the issues on appeal are substantiated, and there are no further VCAA duties.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Foot Scar

The evidence of record establishes a current right foot scar.  A July 2012 VA examiner recorded a diffuse, patch-like scar measuring 2.5 centimeters (cm) by 2 cm with three transverse linear striations on the right foot.  

During VA examination and the Board hearing, the Veteran reported being injured when a bullet took off the top of his boot and tissue from the top of his foot.  During the Board hearing, he explained that he was told to keep small or minor injuries to himself upon separation examination in order to be quickly processed out of the military and, as the wound on his right foot had healed, he did not report the injury at that time.  See Board Hearing Transcript (Tr.) at 7.  

The Veteran's service enlistment examination notes a three-inch linear scar on the top of the Veteran's right foot.  Thereafter, service treatment and personnel records are silent for treatment for any such injury or complaints of a foot injury.  The Veteran did not receive a commendation for sustaining a gunshot wound during service and he did not report any other injury or problem with the right foot during service.  A right foot disability or scar was not noted upon separation examination in June 1967, and the Veteran did not report such disability or injury in the report of medical history he filled out at that time.  

A VA examiner from July 2012 and February 2013 examinations and opinions stated that if, as stated by the Veteran, a gunshot was fired and was non-penetrating and skimmed the surface of the boot/foot, causing more of a laceration type wound, then the current scar pattern would be as likely as not consistent with that type of wound.  The examiner explained, however, that she could not determine whether an actual gunshot wound occurred because there was no evidence of such in the service treatment records nor evidence of shrapnel or foreign body in x-rays.  The examiner definitively stated that the current scar on the Veteran's right foot was unlike the scar noted at entrance to service.

The Board concludes first, that although a scar was noted on the right foot upon enlistment to military service, that scar is not at issue in this case.  The scar at enlistment was a linear 3 inch scar.  The scar found upon examination in 2012 was a diffuse, nonlinear patch.  The July 2012 VA examiner stated definitively that the Veteran's current scar is not the same as the one noted at entrance.  

Second, upon further review of the evidence of record, the Board has determined that when resolving all doubt in the Veteran's favor, service connection for the scar of the right foot can be granted as a residual of a gunshot wound incurred during service.  Although the actual in-service gunshot wound injury was not documented in the service treatment records, the Veteran has been consistent in his reports regarding when and how it happened and the treatment he received for it thereafter.  He further explained during the Board hearing that he did not report the injury during service upon separation because he was advised not to report injuries which were not serious in order to be processed out of the military and be able to go home quickly.  

The Board finds particularly persuasive in this case the findings of the 2012/2013 VA examiner who concluded that the scar on the top of the Veteran's right foot is the type of scar which would be present if the Veteran's reports regarding the gunshot wound were accurate.  It appears that the only reason a definitive, positive nexus opinion was not provided is the fact that the there was no documentary evidence of the gunshot wound in the service records.  

The Board finds that resolving all doubt in the Veteran's favor, finding can be made that the Veteran's competent reports regarding the incurrence of the right foot scar in service are credible and sufficient to establish the in-service injury.  Then, considering the VA examiner's opinion, and resolving all doubt in the Veteran's favor, the evidence supports a finding of a nexus between the current scar on the right foot and the in-service injury.  As such, service connection for a right foot scar is granted.  38 U.S.C.A. § 5107(b).  

The Board notes that right foot tendonitis was also demonstrated upon examination in 2012; however, in the February 2013 VA opinion, the examiner specifically stated that the Veteran's tendonitis is at least as likely as not due to overuse of the anterior tibial tendon and less likely a residual of any gunshot wound.  There is no evidence of record, whether medical opinion or lay statement, demonstrating or asserting a nexus between the current right foot tendonitis and an in-service injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for right foot tendonitis, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Right Shoulder Disability

The evidence shows the Veteran has a current right shoulder disability.  A July 2012 VA examination noted a fractured clavicle in 1967 and noted degenerative joint disease in the opinion based upon X-ray.  The examiner also recorded decreased range of motion in the Veteran's right shoulder and positive findings on the several tests for tendinopathy. 

During VA examination and the Board hearing, the Veteran reported injuring his shoulder in service when he was thrown from a jeep that hit a land mine.  During the hearing, he reported seeking medical treatment and having his arm strapped to his side to avoid further injury to the shoulder joint.  During the Board hearing, he explained that he was told to keep small or minor injuries to himself upon separation examination in order to be quickly processed out of the military and, as the right clavicle/shoulder had healed, he did not report the injury at that time.  See Board Hearing Tr. at 7.  

Service records are silent for treatment for or complaints of any shoulder injury or vehicle accident.  There is no evidence in the service personnel or treatment records of a car accident or any injury following explosion of a land mine.  A right shoulder disability was not found upon separation examination in June 1967, and the Veteran did not report such disability or injury in the report of medical history he filled out at that time.

The VA examiner, however, in July 2012 stated that on the basis of the Veteran's history and without evidence in the claims file, the right shoulder disability was at least as likely as not consistent with an injury sustained from being thrown from a jeep that hit a land mine.  In a February 2013 addendum opinion, the examiner further explained that the blast injury could have caused the clavicular fracture, which in turn could have caused an associated shoulder injury.  

Upon further review of the evidence of record, the Board has determined that when resolving all doubt in the Veteran's favor, service connection for the right shoulder disability can be granted as a result of the in-service clavicular fracture.  Although the actual in-service car accident and subsequent clavicular injury were not documented in the service treatment records, the Veteran has been consistent in his reports regarding when and how it happened and the treatment he received for it thereafter.  He further explained during the Board hearing that he did not report the injury during service upon separation because he was advised not to report injuries which were not serious in order to be processed out of the military and be able to go home quickly.  As his right shoulder had healed and was not causing significant problems for the young Veteran at the time, he did not report the injury.  

The Board finds particularly persuasive in this case the findings of the 2012/2013 VA examiner who concluded that the in-service injury involving the car accident and clavicle fracture, at least as likely as not led to the current right shoulder disability.  It appears that the only reason a definitive, positive nexus opinion was not provided is the fact that there was no documentary evidence of the in-service car accident in the service records.  

The Board finds that resolving all doubt in the Veteran's favor, a finding can be made that the Veteran's competent reports regarding the incurrence of the car accident and subsequent clavicle fracture in service are credible and sufficient to establish the in-service injury.  Then, considering the VA examiner's opinion, and resolving all doubt in the Veteran's favor, the evidence supports a finding of a nexus between the current right shoulder disability and the in-service injury.  As such, service connection for a right shoulder disability is granted.  38 U.S.C.A. 
§ 5107(b).



ORDER

Service connection for right foot scar, residual of a gunshot wound, is granted.  

Service connection for right foot tendonitis is denied.

Service connection for a right shoulder disability is granted.  



REMAND

In the September 2015 remand, the Board requested that the Veteran be provided with notice which explains the type of evidence VA will attempt to obtain, the type of evidence that is the Veteran's ultimate responsibility to submit, and the information and evidence needed to substantiate a claim of service connection on the basis of secondary service connection.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To date, the Veteran has not been provided with such notice.  

In addition, the Board requested that records from the Anchorage VA Medical Center (VAMC) from July to September 1985 be obtained and, if such records were determined to be unavailable, the Veteran was to be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).  A November 2015 response from the VAMC stated that there were no records for the Veteran for that time period.  However, the Veteran has not been provided notice of the unavailability of these records.  

The September 2015 Remand also requested that VA opinions be obtained regarding the low back and sleep apnea disabilities.  The examiner was requested to specifically discuss the Veteran's statements that his back and sleep apnea symptoms began during service and have continued since.  In addition, the examiner was requested to specifically discuss the Veteran's and his physician's contentions regarding a possible relationship between PTSD and sleep apnea.  

In an October 2015 VA examination and opinion, the examiner did not consider the Veteran's statements regarding the onset of his back and sleep apnea disability during service and continuity of symptoms since and did not consider the contentions of the Veteran and his physicians about a possible connection between PTSD and sleep apnea.  

As the Board's September 2015 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested development must be completed.  

Finally, regarding the claim for a respiratory disability, the November 2015 Joint Motion noted the Veteran's reports of shortness of breath, burning in the chest, and acute pneumonia.  In addition, VA treatment records document the use of an albuterol inhaler for asthma symptoms.  As noted by the parties to the Joint Motion, in disability compensation claims, the duty to assist includes providing the claimant with a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  

The Board finds that the Veteran's reported symptoms, while insufficient to establish a current disability, do represent competent evidence of persistent or recurrent symptoms of a disability.  As the Veteran has reported that such symptoms began during service and have continued since, VA's responsibility to obtain a VA examination and etiology opinion have been triggered.  The VA examiner is requested to explain whether the Veteran has a current respiratory disability or has such a disability since the claim was filed in June 2007 and, if so, whether such disability is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter explaining the type of evidence VA will attempt to obtain, the type of evidence that is the Veteran's ultimate responsibility to submit, and the information and evidence needed to substantiate a claim of service connection on the basis of secondary service connection. 

2.  Notify the Veteran of the unavailability of any VA treatment records from the Anchorage VAMC.  

3.  Refer the claim to the October 2015 VA examiner for an addendum opinion.  For each low back disability identified, as well as for the diagnosed sleep apnea, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began in or is etiologically linked to the Veteran's time in service, to include the accident during which the Veteran was thrown from a jeep after hitting a landmine.  The examiner must specifically discuss the Veteran's statements that his back problems and sleep apnea began in service and have continued to the present, as well as the findings of the July 2012 VA examiner concerning the 1967 diagnosis of compression fracture of the lumbosacral spine.

The examiner must also provide an opinion as to whether it is at least as likely as not that sleep apnea has been caused or made chronically worse by his service-connected PTSD.  The examiner must specifically consider the Veteran's documented history and the contentions of the Veteran and his VA physicians, particularly those concerning the possible relationship between PTSD and his sleep apnea.  The examiner must provide a rationale for all opinions expressed.

4.  Provide the Veteran with a VA respiratory examination with a qualified physician to determine whether any current disability is related to service.    

Access to the virtual files, including a copy of this remand, must be provided to the VA examiner and all relevant files should be considered; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current respiratory disabilities, and all disabilities which have existed at any time since the claim was filed in June 2007, and should specifically state whether the Veteran has chronic asthma.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability, to include asthma, had onset in service or is otherwise related to a disease or injury in service.  The examiner must specifically discuss the Veteran's reports regarding the onset of such symptoms during service and the continuity of respiratory symptoms since.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


